Citation Nr: 1613027	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-08 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for dyshidrosis.

5.  Entitlement to service connection for chest pain.  

6.  Entitlement to service connection for chronic bronchitis.

7.  Entitlement to service connection for chronic headaches.  




REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to November 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision as to diabetes mellitus and sleep apnea, and a March 2015 rating decision as to the left shoulder disability, dyshidrosis, chest pain, chronic bronchitis, and chronic headaches.  Both rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a hearing in July 2015 as to diabetes mellitus and sleep apnea.  A transcript of that hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A November 2014 VA medical opinion as to diabetes mellitus provided a negative opinion and asserted that review of the Veteran's service treatment records (STRs) did not reveal elevated glucose levels diagnostic for diabetes or even pre-diabetes.  This opinion does not appear to take into consideration the September 2002 treatment note showing glucose levels of 113, which an April 2014 statement from the Veteran's physician asserted represents elevated fasting glucose readings.  Opinions based on inaccurate factual premise have limited probative value.  Reonal v. Brown, 5 Vet. 458, 461 (1993).  Upon remand, a supplemental opinion should be obtained that accurately discusses the relevant facts.  

An August 2010 VA medical opinion as to sleep apnea is also based upon an inaccurate factual premise.  The examiner wrote that there is no evidence of any complaints of sleep issues or snoring in service, meaning that the examiner could not make a connection of sleep apnea out of service and similar problems in service.  This statement indicates that the examiner did not fully consider the February 2010 lay statement from the Veteran's wife asserting that she has witnessed the Veteran's snoring and interruption in his breathing, which began shortly after their marriage and worsened over the past 25 years.  The record reflects that the Veteran and his wife were married in October 1982, which is during the Veteran's period of active service.  The Veteran's wife, as a lay person without medical training, is competent to relate her experiences hearing the Veteran snoring or witnessing an interruption in his breathing.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Upon remand, a supplemental opinion should be obtained that considers the complete facts of record.  

The Veteran filed a July 2015 notice of disagreement (NOD) with a March 2015 rating decision as to the claims of entitlement to service connection for left shoulder disability, dyshidrosis, chest pain, chronic bronchitis, and chronic headaches.  The filing of a NOD places a claim in appellate status.  The failure to issue a statement of the case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201.  To date, the RO has not issued a SOC addressing these issues.  Under these circumstances, the Board has no discretion and is obliged to remand the claims for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a statement of the case (SOC) on the issues of entitlement to service connection for left shoulder disability, dyshidrosis, chest pain, chronic bronchitis, and chronic headaches.  If the Veteran perfects an appeal with respect to these issues, ensure that all indicated development is completed before the issues are certified for appellate consideration.

2.  Forward the claims file to an appropriate VA clinician who has not given an opinion on these matters before.  After reviewing the claims file, the examiner is to provide the following opinions:

i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus was caused by, related to, or incurred in service?  The clinician is to specifically discuss a September 2002 medical treatment record showing a glucose result of 113, and the April 2014 statement from the Veteran's physician indicating that the September 2002 record was an elevated fasting glucose reading;

ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus manifested to a compensable degree within one year of separation from service?  The clinician is to consider the November 2003 record showing a glucose result of 129.4

iii) Is it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea is caused by or related to service, to include in-service dental surgery?  The clinician is to consider the Veteran's hearing testimony that he never had sleeping difficulties until an in-service dental surgery to remove his wisdom teeth, and that the dental surgery resulted in a sinus infection that caused the Veteran to sleep in a different way.  The clinician is to also consider the October 2009 lay statement from the Veteran's wife asserting that she has witnessed the Veteran's snoring and interrupted breathing since shortly after their marriage.  The clinician is advised that the record reflects that the Veteran and his wife were married in October 1982, during the Veteran's period of active service.  

Any opinion offered must be supported by a complete rationale.  

3.  After completing the above development, readjudicate the issues of entitlement to service connection for diabetes mellitus and sleep apnea.  If any benefit sought remains denied, issue a supplemental statement of the case and return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




